              Case 1:20-cv-05499 Document 1-1 Filed 07/17/20 Page 1 of 4


                            AMERICAN ARBITRATION ASSOCIATION
                                Commercial Arbitration Tribunal



 NEW YORK YANKEES PARTNERSHIP and
 LEGENDS HOSPITALITY, LLC
       Claimants,

                      v.                                           Case No. 01-19-0004-1528

 WALTER HASS
      Respondent.


                                     AWARD OF ARBITRATORS
WE, THE UNDERSIGNED ARBITRATORS, having been designated in accordance with the arbitration
agreement entered into by the parties, and dated June 22, 2017, and having been duly sworn, and having
duly heard the proofs and allegations of the Claimants, represented by John P. Touhey, Esq., including the
Claimants’ dispute resolution proposal submitted in accordance with the terms of the Arbitration
Agreements, and the Respondent having failed to appear or submit documents after due notice by mail
and by electronic mail in accordance with the Rules of the American Arbitration Association, hereby
AWARD as follows:

1.      In accordance with such arbitration agreement, the Arbitrators have determined that this
Arbitration shall, and hereby is, fully and finally resolved in accordance with the Dispute Resolution
Proposal of the Claimants, submitted to the Arbitrators on March 25, 2020, and accordingly, Respondent
shall pay to Claimants the sum of $626,705.48 (Six Hundred Twenty-Six Thousand Seven Hundred Five
Dollars and 48/100), per the Claimants’ Dispute Resolution Proposal:
        a. Legends Suite License Agreement Fee Due for 2018 License Year including Interest
             = $43,934.40
        b. Legends Suite License Agreement Fee Due for 2019 License Year including Interest
             = $41,442.19
        c. Legends Suite Ticket Agreement Fee Due for 2018 License Year including Interest =
             $109,836.00
        d. Legends Suite Ticket Agreement Fee Due for 2019 License Year including Interest =
             $103,605.48
        e. Legends Suite Food and Beverage Agreement Fee Due Full Term, Interest Waived =
             $303,912.41
        f.   Arbitration and Arbitrators Fees and Costs = $20,875.00
        g. Attorneys’ and Professionals’ Fees and Costs = $3,100.00
               Case 1:20-cv-05499 Document 1-1 Filed 07/17/20 Page 2 of 4


2.      0The administrative fees of the American Arbitration Association totaling $7,700.00 and the
compensation of the Arbitrators totaling $13,175.00 shall be borne by the Respondent. Therefore, the
Respondent shall reimburse the Claimants the sum of $20,875.00, representing that portion of said fees
previously incurred and paid by Claimants, per item “f” of the Dispute Resolution Proposal of the
Claimants.
3.      This Award is in full settlement of all claims and counterclaims submitted to this Arbitration. All
claims not expressly granted herein are, hereby, denied.



6 April 2020                                     /s/ Walter G.Gans _____________________
Date                                             Walter Gans, Arbitrator


_______________________                          _____________________________________
Date                                             Gerald Harris, Arbitrator


_______________________                          _____________________________________
Date                                             Eugene Farber, Arbitrator




I, Walter Gans, do hereby affirm upon my oath as Arbitrator that I am the individual described in and who
executed this instrument which is my Award.


6 April 2020                                     /s/ Walter G.Gans _____________________
Date                                             Walter G Gans, Arbitrator


I, Gerald Harris, do hereby affirm upon my oath as Arbitrator that I am the individual described in and
who executed this instrument which is my Award.


_______________________                          _____________________________________
Date                                             Gerald Harris, Arbitrator


I, Eugene Farber, do hereby affirm upon my oath as Arbitrator that I am the individual described in and
who executed this instrument which is my Award.


_______________________                          _____________________________________
Date                                             Eugene Farber, Arbitrator




AAA Case No. 01-19-0004-1528                                                                                  2
Case 1:20-cv-05499 Document 1-1 Filed 07/17/20 Page 3 of 4
Case 1:20-cv-05499 Document 1-1 Filed 07/17/20 Page 4 of 4
